Title: To Thomas Jefferson from James Monroe, 2 April 1792
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Phila. April 2. 1792.
          
          I have been requested by Mr. Dawson to make known to you his willingness to accept the office of Director of the Mint, to which bill the President has this day announced his assent. As my opinion of this Gentleman was communicated to you on a former occasion and he is known personally to you, tis not necessary that I should add any further on the subject. With the greatest respect & esteem Dear Sir your friend & servant,
          
            Jas. Monroe
          
        